Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that the prior art of record (Hallendbaek/Church in view of Chenoweth) fails to specify the shroud as claimed, the Examiner respectfully disagrees.
The claims require “wherein the biasing mechanism is provided with a shroud arrangement, the shroud arrangement comprising a plurality of shroud members, wherein the shroud members are configured to cooperate in sliding arrangement to maintain a tortuous (torturous?) path that inhibits fluid/debris entering the biasing mechanism.”
The provided shroud of Chenoweth consists of two members formed integrally (elements 41 and 43), which perform the function of cooperating in a sliding arrangement to inhibit fluid/debris from entering the biasing mechanism. The term “tortuous” as claimed is subjective as it is not stating what tortuous means. All that is positively recited is that tortuous must somehow inhibit the fluid or debris from entering the biasing mechanism which is taught by the configuration of Chenoweth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek et al (US 2012/0305243) in view of Chenoweth (US 3,381,708).
Hallundbaek et al (US 2012/0305243) discloses:1. (Original) A flow control device comprising: a body (5) locatable with a tubular (4) a flow regulator (8), housed within the body, the flow regulator defining a flow path through the body to accommodate flow between internal and external locations of a tubular in use, the flow regulator comprising a valve arrangement (8) forming part of the flow path, and a biasing mechanism (12) configured to urge the valve arrangement towards an open configuration from a restricted configuration in which fluid flow though the flow path is restricted, wherein the biasing mechanism (12) and flow path through the flow control device are configured such that a differential pressure acting across the flow regulator, in excess of a particular threshold, moves the valve arrangement from the open configuration towards the restricted configuration in order to limit flow through the flow control device. (Paragraphs [0109-0110] and [0116-0118]) 
Hallundbaek et al (US 2012/0305243) fails to specify wherein the biasing mechanism is provided with a shroud arrangement, the shroud arrangement comprising a plurality of shroud members, wherein the shroud members are configured to cooperate in sliding arrangement to maintain a tortuous path that inhibits fluid/debris entering the biasing mechanism.  
Chenoweth (US 3,381,708) however teaches a system comprising a biasing mechanism (40) that is sealed from a flow path (within 43) by a shroud arrangement (41, 43), the shroud arrangement comprising a plurality of shroud members (41, 43),
wherein the shroud members are configured to cooperate in sliding arrangement to maintain a torturous path that inhibits fluid/debris entering the biasing mechanism (the arrangement of elements 41 and 43 provide such protection from debris entering into the biasing mechanism as flow is directed in a vertical motion and limited from lateral movement into the annular space taken up by the biasing mechanism).

2. (Original) The flow control device according to claim 1, wherein the valve arrangement (8) comprises one or more flow ports (11) forming part of the flow path through the device, and the configuration of the biasing mechanism (12) and the flow ports provides the particular threshold required in order to move the regulator from the open configuration towards the restricted configuration.  
5. (Currently Amended) The flow control device according to claim 1, wherein the body comprises a cavity, within which is housed the flow regulator. (Figures 2-5 show such a placement.)  
6. (Original) The combination discloses the flow control device according to claim 5, wherein the biasing mechanism is housed within the cavity. (Chenoweth - see Figures 1 and 2)
7. (Original) The flow control device according to claim 6, wherein the shroud arrangement comprises two shroud members (Chenoweth - 41, 43)
8. (Currently Amended) The flow control device according to claim 1, wherein, when in a restricted configuration, the device is configured to move back to an open configuration, when the differential pressure acting across the flow regulator reduces below the particular threshold.  (Paragraphs [0109-0110] and [0116-0118]) 
9. (Currently Amended) The flow control device according to claim 1, wherein the body of the device is configured to be locatable with an injection tubular for use in an injection well, so as to restrict injection fluid for passing from a tubular to a formation, when differential pressure acting across the flow regulator is in excess of the particular threshold.  (Paragraphs [0109-0110] and [0116-0118] discusses the devices operation which provides the claimed capability/configurability.) 

11. (Currently Amended) A well tubular comprising one or more flow control devices according to claim 1.  (Figure 1)
12. (Currently Amended) The tubular according to claim 11, wherein tubular is configured to form a section of injector well completion.  (As the system is part of a well completion, and operates as claimed in Claim 1, the system is understood to also be configured to form a section of injector well completion.)
13. (Currently Amended) The tubular according to claim 11, further comprising a screen (20), positioned on an external surface of the tubular.  
14. (Original) A method for controlling fluid flow when injecting fluids into a formation, comprising: providing a well tubular (4) having one or more flow control devices (8) for injecting fluid into a formation or for producing fluid from a formation; controlling each device and restricting flow through each device when a differential pressure acting across that device is in excess of a particular threshold. (Paragraphs [0109-0110] and [0116-0118]) 
15. (Original) The method according to claim 14, wherein the devices are configured to be controlled autonomously when a differential pressure acting across that device is in excess of a particular threshold.  (Paragraphs [0109-0110] and [0116-0118]) 
16. (New) Hallundbaek et al (US 2012/0305243) discloses a method for controlling fluid flow when injecting fluids into a formation, comprising: (Paragraphs [0109-0110] and [0116-0118]).
Hallundbaek et al (US 2012/0305243) fails to specify wherein the biasing mechanism is provided with a shroud arrangement, the shroud arrangement comprising a plurality of shroud members, wherein the shroud members are configured to cooperate in sliding arrangement to maintain a tortuous (torturous?) path that inhibits fluid/debris entering the biasing mechanism.  
Chenoweth (US 3,381,708) however teaches a system comprising a biasing mechanism (40) that is sealed from a flow path (within 43) by a shroud arrangement (41, 43), the shroud arrangement comprising a plurality of shroud members (41, 43),
wherein the shroud members are configured to cooperate in sliding arrangement to maintain a torturous path that inhibits fluid/debris entering the biasing mechanism (the arrangement of elements 41 and 43 provide such protection from debris entering into the biasing mechanism 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a shroud arrangement, as taught by Chenoweth, to the system of Hallunbaek for the expected benefit of prolonging the useful life of the spring element. 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable by Church (US 2,624,362) in view of Chenoweth (US 3,381,708).
Church (US 2,624,362) discloses:1. (Original) A flow control device comprising: a body (6) locatable with a tubular (1) a flow regulator (valve shown in Figure 1), housed within the body, the flow regulator defining a flow path through the body to accommodate flow between internal and external locations of a tubular in use, the flow regulator comprising a valve arrangement (including element 9) forming part of the flow path, and a biasing mechanism (12) configured to urge the valve arrangement towards an open configuration from a restricted configuration in which fluid flow though the flow path is restricted, wherein the biasing mechanism (12) and flow path through the flow control device are configured such that a differential pressure acting across the flow regulator, in excess of a particular threshold, moves the valve arrangement from the open configuration towards the restricted configuration in order to limit flow through the flow control device. 
Church fails to specify wherein the biasing mechanism is provided with a shroud arrangement, the shroud arrangement comprising a plurality of shroud members, wherein the shroud members are configured to cooperate in sliding arrangement to maintain a tortuous path that inhibits fluid/debris entering the biasing mechanism.  
Chenoweth (US 3,381,708) however teaches a system comprising a biasing mechanism (40) that is sealed from a flow path (within 43) by a shroud arrangement (41, 43), the shroud arrangement comprising a plurality of shroud members (41, 43),
wherein the shroud members are configured to cooperate in sliding arrangement to maintain a torturous path that inhibits fluid/debris entering the biasing mechanism (the arrangement of elements 41 and 43 provide such protection from debris entering into the biasing mechanism as flow is directed in a vertical motion and limited from lateral movement into the annular space taken up by the biasing mechanism).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a shroud arrangement, as taught by Chenoweth, to the system of Church for the expected benefit of prolonging the useful life of the spring element. 
2. (Original) The flow control device according to claim 1, wherein the valve arrangement (Valve shown in Figure 1) comprises one or more flow ports (7) forming part of the flow path through the device, and the configuration of the biasing mechanism (12) and the flow ports provides the particular pressure threshold required in order to move the regulator from the open configuration towards the restricted configuration.  
3. (Currently Amended) The flow control device according to claim 2, wherein the device is configured such that when in the restricted configuration the valve arrangement seals with a valve seat (9 against inner diameter of 6 forms a seal) in order to stop flow through the device.  
4. (Original) The flow control device according to claim 3 wherein the device comprises a nozzle disk (9 appears to be the shape of a nozzle disk as claimed) mounted within a pocket formed within the body, and providing an exit of the flow path, and wherein the nozzle disk comprises the valve seat (Figure 1 illustrates the arrangement of the seat as part of the disk).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679